
	
		I
		112th CONGRESS
		2d Session
		H. R. 6278
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To optimize Federal data center usage and
		  efficiency.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Data Center Optimization
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Federal Data Center Optimization
				Initiative.
					Sec. 5. Performance requirements related to data center
				consolidation.
					Sec. 6. Disposition of savings from data
				consolidation.
					Sec. 7. Reporting requirements to Congress and the Federal
				Chief Information Officer.
					Sec. 8. Agencies included in the Federal Data Center
				Optimization Initiative.
				
			2.PurposeThe purpose of this Act is to optimize
			 Federal data center usage and efficiency.
		3.DefinitionsIn this Act:
			(1)Federal Data
			 Center Optimization InitiativeThe term Federal Data
			 Center Optimization Initiative means the initiative developed and
			 implemented pursuant to section 4.
			(2)Covered
			 agencyThe term
			 covered agency means any agency included in the Federal Data
			 Center Optimization Initiative pursuant to section 8.
			(3)Federal Chief
			 Information OfficerThe term
			 Federal Chief Information Officer means the chief information
			 officer of the Office of Management and Budget.
			(4)Data
			 CenterThe term data center means any room that is
			 devoted to data processing servers, including server closets (typically less
			 than 200 square feet) and server rooms (typically less than 500 square feet),
			 within a conventional building, and larger spaces in any building dedicated to
			 housing servers, storage devices, and network equipment, but the term does not
			 include facilities that are exclusively devoted to communications and network
			 equipment (such as telephone exchanges) and telecommunications rooms and
			 closets.
			(5)Desktop
			 VirtualizationThe term desktop virtualization
			 means any technology that creates a virtual version of an information
			 technology device or resource and is used to separate a computer desktop
			 environment from the physical computer.
			(6)VirtualizationThe
			 term virtual­i­za­tion means the simulation of the software or
			 hardware, or both, upon which other software runs which allows servers to be
			 consolidated in ratios of 5:1 up to 25:1. The use of virtualization technology
			 is both an instrumental and necessary component to achieve increases in server
			 utilization rates. This simulated environment is called a virtual machine
			 (VM).
			(7)Federal Data
			 CenterThe term Federal data center means any data
			 center of a covered agency used or operated by a covered agency, by a
			 contractor of a covered agency, or by another organization on behalf of a
			 covered agency.
			(8)Power
			 Utilization EffectivenessThe term power utilization
			 effectiveness means the ratio obtained by dividing the total amount of
			 electricity and other power consumed in running a data center by the power
			 consumed by the information and communications technology in the data
			 center.
			(9)Server
			 UtilizationThe term server utilization refers to
			 the activity level of a server relative to its maximum activity level during
			 peek hours of operation, expressed as a percentage.
			(10)Cloud
			 ComputingThe term
			 cloud computing, as defined by National Institute of Standards
			 and Technology, means a model for enabling ubiquitous, convenient, on-demand
			 network access to a shared pool of configurable computing resources (such as
			 networks, servers, storage, applications, and services) that can be rapidly
			 provisioned and released with minimal management effort or service provider
			 interaction. The model is composed of the following:
				(A)Five essential
			 characteristics, which are on-demand service, broad network access, resource
			 pooling, rapid elasticity, and measured service.
				(B)Three service
			 models, which are software as a service, platform as a service, and
			 infrastructure as a service.
				(C)Four deployment
			 models, which are private cloud, community cloud, public cloud, and hybrid
			 cloud.
				4.Federal Data
			 Center Optimization Initiative
			(a)Requirement for
			 initiativeThe Federal Chief
			 Information Officer, in consultation with the chief information officers of
			 covered agencies, shall develop and implement an initiative to optimize the
			 usage and efficiency of Federal data centers by meeting the requirements of
			 this Act and taking additional measures, as appropriate.
			(b)Requirement for
			 planWithin 6 months after
			 the date of the enactment of this Act, the Federal Chief Information Officer,
			 in consultation with the chief information officers of covered agencies, shall
			 develop and submit to Congress a consolidated plan for implementation of the
			 initiative by each agency. The agency consolidation plans must include
			 descriptions of how agencies will use reductions in floor space, energy use,
			 infrastructure, equipment, applications, personnel, increases in
			 multiorganizational use, and other appropriate methods to meet the requirements
			 of the initiative. The agency consolidation plans must also be included in, and
			 consistent with, the President’s annual budget submission materials, including
			 the detailed budget justifications and appropriations estimates.
			5.Performance
			 requirements related to data center consolidation
			(a)Server
			 utilization
				(1)75
			 percentEach covered agency shall meet or exceed 75 percent
			 average server utilization in agency data centers by 2015.
				(2)Methods to
			 achieve requirementEach covered agency shall use the following
			 methods to meet the requirement in paragraph (1):
					(A)The closing of
			 existing data centers that have an average server utilization of under 65
			 percent. If the agency fails to close data centers with a utilization of under
			 65 percent, the agency must provide a detailed explanation as to why this data
			 center should remain in use as part of the submitted plan. The Federal Chief
			 Information Officer will include an assessment of the agency explanation in the
			 annual report to Congress.
					(B)The use of
			 virtualization technology to achieve the consolidation of services within
			 existing data centers to increase server utilization rates.
					(C)Shifting to a
			 cloud first policy, under which agencies shall use one or more
			 of the following:
						(i)Use
			 commercial cloud technologies where feasible and cost effective by migrating
			 agency data and government-provided services from agency owned and operated
			 data centers to cloud computing services generally available with the private
			 sector.
						(ii)Launch private
			 government cloud services within an agency, or share resources across several
			 agencies where more feasible and cost-effective in comparison to use of public
			 cloud services.
						(iii)Use regional
			 clouds with State and local governments where appropriate.
						(D)The consolidation
			 of data centers across agencies.
					(E)Other methods
			 identified by chief information offices of the agencies and the Federal Chief
			 Information Officer.
					(b)Power
			 utilization effectivenessEach covered agency shall achieve an
			 average power utilization effectiveness for its data centers of 1.2 or less by
			 2015.
			(c)Power
			 metering
				(1)This Act
			 authorizes a pilot program be established at the Department of Defense aimed at
			 researching innovative ways to achieve full metering.
				(2)The covered agency
			 must establish other methods to obtain accurate data to measure power
			 utilization effectiveness subject to the approval of the Federal Chief
			 Information Officer.
				(d)Desktop
			 VirtualizationEach covered
			 agency shall use desktop virtualization with existing workstations to the
			 extent that is practicable, to save equipment replacement costs and improve the
			 security posture of enpoint devices by migrating end user data from the device
			 into the private cloud of the agency.
			(e)Efficient
			 Information TechnologyEach covered agency shall give high
			 priority to replacement of data center servers and other information technology
			 equipment with more efficient equipment, using a baseline including the
			 physical to virtual consolidation ratio and other criteria developed by the
			 Federal Chief Information Officer in consultation with agency chief information
			 officers.
			6.Disposition of
			 savings from data consolidation
			(a)Requirement To
			 track costs
				(1)In
			 generalEach covered agency shall track costs resulting from
			 implementation of the Federal Data Center Optimization Initiative within the
			 agency and submit a report on those costs annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net costs from data
			 consolidation on an annual basis.
				(2)FactorsIn
			 calculating net costs each year under paragraph (1), a covered agency shall use
			 the following factors:
					(A)Energy
			 costs.
					(B)Personnel costs.
					(C)Real Estate costs.
					(D)Capital expense
			 costs.
					(E)Operating system,
			 database, and other software license expense costs.
					(F)Other appropriate costs, as determined by
			 the agency in consultation with the Federal Chief Information Officer.
					(b)Requirement To
			 track savings
				(1)In
			 generalEach covered agency shall track savings resulting from
			 implementation of the Federal Data Center Optimization Initiative within the
			 agency and submit a report on those savings annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net savings from data
			 consolidation on an annual basis.
				(2)FactorsIn
			 calculating net savings each year under paragraph (1), a covered agency shall
			 use the following factors:
					(A)Energy
			 savings.
					(B)Personnel
			 savings.
					(C)Real Estate
			 savings.
					(D)Capital expense savings.
					(E)Operating system, database and other
			 software license expense savings.
					(F)Other appropriate
			 savings, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
					(c)Cost effective
			 measuresCovered agencies shall use the most cost effective
			 measures to implement the Federal Data Center Optimization Initiative.
			(d)Use of
			 savingsAny savings resulting
			 from implementation of the Federal Data Center Optimization Initiative within a
			 covered agency shall be used for the following purposes:
				(1)To offset the
			 costs of implementing the Initiative within the agency.
				(2)To further enhance
			 information technology capabilities and services within the agency.
				(e)Comptroller
			 General reportNot later than
			 three months after the date of the enactment of this Act, the Comptroller
			 General of the United States shall examine methods for calculating savings from
			 the Initiative and using them for the purposes identified in subsection (c),
			 including establishment and use of a special revolving fund that supports data
			 centers and server optimization, and shall submit to the Federal Chief
			 Information Officer and Congress a report on the Comptroller General’s findings
			 and recommendations. The Federal Chief Information Officer shall take those
			 findings and recommendations into account in developing the plan under section
			 4(b).
			7.Reporting
			 requirements to Congress and the Federal Chief Information Officer
			(a)Agency
			 Requirement To report to CIOEach year, each covered agency shall submit
			 to the Federal Chief Information Officer a report on the implementation of the
			 Federal Data Center Consolidation Initiative. The report shall include an
			 update of the agency’s plan for implementing the Initiative.
			(b)Federal Chief
			 Information Officer requirement To report to CongressEach year,
			 the Federal Chief Information Officer shall submit to the Committee on Science,
			 Space, and Technology and the Committee on Oversight and Government Reform of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a consolidated report that assesses agency
			 progress in carrying out the Federal Data Center Consolidation Initiative and
			 updates the plan under section 4(b). The report may be included as part of the
			 annual report required under section 3606 of title 44, United States Code. This
			 report may also be included in the agency budget submissions to the Office of
			 Management and Budget.
			8.Agencies included
			 in the Federal Data Center Optimization InitiativeThe
			 following agencies shall be covered by the Federal Data Center Optimization
			 Initiative:
			(1)Current
			 agenciesEach agency
			 described in section 901(b) of title 31, United States Code.
			(2)Additional
			 agenciesSuch other additional agencies as the Federal Chief
			 Information Officer determines appropriate, after examining whether additional
			 agencies should be covered by the Initiative and including the results of such
			 examination in the plan under section 4(b) and updates under section 7.
			
